                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #:
 ------------------------------------------------------------   X              DATE FILED: 6/18/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
                                                                :       ORDER
 DIEGO MATEO, JUPANKY PIMENTEL,                                 :
 WILLIAM GONZALEZ,                                              :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference with Defendants Diego Mateo, Jupanky Pimentel, and

William Gonzalez is currently scheduled for Tuesday, July 13, 2021 at 10:00 A.M., Dkt. 404;

and

        WHEREAS the Southern District of New York is no longer requiring vaccinated persons

to wear masks during non-trial proceedings, if all participants are vaccinated;

        IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the status

conference is adjourned to Tuesday, July 20, 2021 at 3:00 P.M. The conference will be held in

Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40 Foley Square,

New York, New York 10007. The Defendants and the Government must file a joint update,

including on the status of discovery, by no later than Friday, July 9, 2021.

        IT IS FURTHER ORDERED that that, in light of the new SDNY protocols, Defense

counsel for each Defendant must inform the Court by no later than 3 business days prior to the

proceeding whether the attorney or attorneys that plan to appear at the conference and his or her

client have been fully vaccinated against COVID-19; the prosecutor must similarly inform the

Court whether he or she has been vaccinated on the same time schedule. The notifications may

be made via email to Chambers.
       IT IS FURTHER ORDERED that time is excluded under the Speedy Trial Act through

the date of the status conference. Given Defendants’ interests in reviewing the complex and

voluminous discovery in this matter, considering pretrial motions, and negotiating potential

dispositions, all of which have been complicated and delayed by the COVID-19 pandemic, the

Court finds that the ends of justice in accommodating those delays outweigh the Defendants’ and

the public’s interests in a speedy trial, and that exclusion of time between now and the next status

conference is warranted pursuant to 18 U.S.C. § 3161(h)(7).

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend any of the

in person conferences by dialing 1-888-363-4749, using the access code 3121171 and the

security code 0862. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.



SO ORDERED.

Dated: June 18, 2021
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge



                                               2 of 3
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
